Title: To James Madison from Daniel Parker, 27 October 1813 (Abstract)
From: Parker, Daniel
To: Madison, James


        § From Daniel Parker. 27 October 1813, “War Office.” “The enclosed letter from Genl. Harrison is this moment received.
        “Among the memoranda from the Secretary of War is the following.
        “‘Genl Harrison’s ulterior movement will be to the Niagara river. This order is forwarded to him by express.’
        “It is presumed this was the order which has been lost with the messenger refered to.”
      